Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 6/8/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 6/8/2022.  In particular, claims 13 and 14 are new.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tietze (US 2012/0318571) in view of Sugioka (JP 2012-188629, machine translation).
With respect to claim 1 and 7-9, Tietze discloses a thermosetting resin composite suited for semiconductor devices comprising a benzoxazine monomer, an epoxy resin, and a catalyst (i.e., curing agent) (abstract, paragraph 0028), wherein the benzoxazine has formula 
    PNG
    media_image1.png
    279
    318
    media_image1.png
    Greyscale
 wherein R is an alkyl, alkenyl, or aryl group (paragraph 0019) which reads on claimed formula (1).  The epoxy is preferably an epoxy resin having two or more epoxy groups such as one based on dicyclopentadiene (paragraph 0026) which reads on claimed multifunctional epoxy compound having a norbornane structure.
Tietze discloses that additives that enhance properties can be added (paragraph 0033), however, it fails to disclose adding a triazole-based compound.
Sugioka discloses a curable resin composition for a semiconductor device (abstract) which comprises a curable resin including benzoxazine and epoxy resins (paragraph 0100) and teaches adding a triazole compound provides adhesive strength of the cured product even when exposed to high temperature (paragraph 0023).  The triazole compound is added in an amount of 0.05-5 parts by mass per 100 parts by mass of the curable resin in order to improve adhesive strength to metal (paragraph 0026).
Given that both Tietze and Sugioka are drawn to curable compositions for a semiconductor device comprising benzoxazine and epoxy and further given that Sugioka discloses adding a triazole compound in order to improve adhesive strength of the cured product to metal, it would have been obvious to one of ordinary skill in the art to add a triazole compound to the curable composition of Tietze.
With respect to claim 2, the catalyst of Tietze also reads on curing accelerator.
With respect to claim 3, Tietze discloses optional additives including fillers (paragraph 0046).
With respect to claims 4-6, Sugioka discloses that the triazole compound includes 1,2,4 triazoles such as ones with mercapto (-SH) groups such as 3-amino-5-mercapto-1,2,4-triazole (paragraph 0024).
With respect to claim 10, Tietze teaches that the compositions are prepared by mixing in a ball mill or ribbon blender (paragraph 0050), wherein these machines grind and powder the composition.  Tietze also discloses that the thermosetting resin composition is in the form of a molding powder or powder coating (paragraphs 0052-0053).
With respect to claim 11, the catalyst of Tietze also reads on curing accelerator, and Tietze discloses optional additives including fillers (paragraph 0046).
With respect to claim 12, Tietze teaches curing at temperature of greater than 150°C (paragraph 0051).
With respect to claim 13, Tietze discloses that the epoxy is preferably an epoxy resin having two or more epoxy groups such as one based on dicyclopentadiene (paragraph 0026) which reads on claimed multifunctional epoxy compound having a norbornane structure, i.e., 
    PNG
    media_image2.png
    82
    109
    media_image2.png
    Greyscale
.
With respect to claim 14, Sugioka discloses that the triazole compound has mercapto groups (page 5, lines 3-5).

Response to Arguments
Applicant's arguments filed 6/8/2022 have been fully considered but they are not persuasive.  

Applicant argues that Sugioka discloses adding both the triazole compound and a silane compound and therefore there is no motivation to only add a triazole compound to the composition of Tietze.
The instant claims include open transitional language “comprising” which allows for additional ingredients, including the silane compound of Sugioka.

Applicant argues Sugioka discloses that the triazole compound is used to provide adhesive strength of the cured product even when exposed to high temperature but this is not sufficient motivation to combine with Tietze which does not disclose the need to improve adhesiveness.
Tietze discloses that additives that enhance properties can be added (paragraph 0033) and there is open to improvements not explicitly disclosed.  Given that both Tietze and Sugioka are drawn to curable compositions for a semiconductor device comprising benzoxazine and epoxy and further given that Sugioka discloses adding a triazole compound in order to improve adhesive strength of the cured product to metal, it would have been obvious to one of ordinary skill in the art to add a triazole compound to the curable composition of Tietze.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn